Case: 11-15214   Date Filed: 02/13/2013   Page: 1 of 3

                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                     ___________________________

                             No. 11-15214
                         Non-Argument Calendar
                      __________________________

                   D. C. Docket No. 0:11-cv-60488-WPD

EUGENIA G. HASBUN,

                                                             Plaintiff-Appellant,

                                   versus

RECONTRUST COMPANY, N.A.,

                                                           Defendant-Appellee.


                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                     __________________________

                             (February 13, 2013)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 11-15214     Date Filed: 02/13/2013    Page: 2 of 3

      In May 2007, Eugenia Hasbun executed a promissory note for $52,100 and

deed of trust in favor of Bank of America for the purchase of a vacant lot

(“property”) in Smithville, Tennessee. She defaulted in her payments, declared

bankruptcy, and after receiving a Chapter 7 bankruptcy discharge in November

2009, Bank of America appointed Recontrust Company (“RC”) as substitute trustee.

      On March 11, 2010, RC sent Hasbun a foreclosure letter, entitled “Notice of

Acceleration and Foreclosure,” which notified her that her promissory note was in

default, that RC had been asked to institute foreclosure proceedings against the

property, and that the notice was not intended as a demand for the balance due on the

promissory note when she defaulted payment. Based on her receipt of this letter,

Hasbun brought this lawsuit seeking damages against RC for its alleged violation of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § § 1692(e),

1692(f)(1). RC moved to dismiss Hasbun’s complaint for failure to state a claim.

See Fed. R. Civ. P. 12(b)(6).    The court granted its motion. After her first and

second amended complaints failed to state a claim, the court dismissed her case with

prejudice. Hasbun appeals the dismissal. We affirm.

      The FDCPA expressly excludes from the term “debt collector” “any person

collecting or attempting to collect any debt owed or due or asserted to be owed or

due another to the extent such activity (i) is incidental to a bona fide fiduciary

                                           2
                Case: 11-15214       Date Filed: 02/13/2013       Page: 3 of 3

obligation or a bona fide escrow arrangement.” 15 U.S.C. § 1692(a)(F). In short,

creditors and their fiduciaries are not “debt collectors” subject to the Act. The

District Court properly dismissed Hasbun’s second amended complaint for two

reasons. First, RC, as fiduciary of the creditor to whom the debt was owed, was not

a debt collector under the Act. And second, the March 11, 2011 letter explicitly

informed Hasbun that RC was not demanding payment of a debt; instead, it was

notifying her that the property was being foreclosed.

       AFFIRMED. 1




1 We stayed brief in this appeal at Hasbun’s request pending the issuance of our mandate in
Reese v. Ellis, Painter, Ratterbee & Adams, LLP, 678 F.3d 1211 (11th Cir. 2012). Reese is, as it
turns out, inapposite.
                                               3